DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02 May 2022.  As directed by the amendment: claims 1, 2, 4, 5 & 7 have been amended, claims 9-13 & 15-18 have been cancelled, and claims 19-21 have been added.  Thus, claims 1-8, 14 & 19-21 are presently pending in this application. 
Claims 8 & 14 remain withdrawn as directed to a non-elected invention. 
Applicant’s amendments have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. However, as set forth below, the amendments have also necessitated at least one new objection and at least one new 35 U.S.C. 112(b) rejection. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide proper antecedent support for the feature of claim 1 of “the top nut tapering outward n the external surface at the attachment point”. While such a feature may be shown in the figures, it is not clearly identified in the descriptive portion of the specification. 
The features of claims 5 & 7 also do not appear to be clearly recited in the specification. 
Claim Objections
Claims 1 & 4 are objected to because of the following informalities:  
Claim 1, line 9: “the external surface” may cause confusion with the “external surface” of the top nut previously recited. To avoid this, the recitation of “the external surface” in line 9 might be amended to read “the external surface of the cylinder” or similar. 
Claim 4 recites “the top nut has an internal surface…”, however, claim 1 already establishes the internal surface of the top nut (claim 1, line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the outer surface of the bottom cylinder”, however, this lacks proper antecedent basis in the claim. It is unclear if this is referring to the “external surface” of the cylinder as established in claim 1, or if this is different in scope. 
Claim 19 also recites “…the etenal cavity of the bottom cylinder…”. As best understood, this is merely a typographical error that was meant to read “the internal cavity of the bottom cylinder”, but it is also conceivable that some other cavity was intended. Appropriate correction and clarification are required. 
Claim 20 is rejected due to dependency on claim 19. 

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan et al. (US 4,360,041; hereafter Hagan) or, in the alternative, under 35 U.S.C. 103 as obvious over Hagan in view of Gonzalez et al. (US D647,182 S; hereafter Gonzalez).
Regarding claim 1, Hagan discloses (figs. 1-4) an improved plug (18), the plug comprising: 
a top nut (24) attached to a bottom cylinder (see figs. 1-4), 
the cylinder being capped on a top end that is attached to the top nut (as shown), 
the top nut having an internal surface (e.g., internal surface of insert 25; alternatively, internal surface of top nut receiving the insert 25) and an external surface (i.e., as shown in figs. 1 & 3), 
the top nut tapering outwards on the external surface at the attachment point to the bottom cylinder (see below); 
the cylinder having an internal cavity that has a cross section that is a rounded rectangle (shown in figs. 2 & 4); 
the cylinder having external threading (22) on at least a portion of its external surface (see figs. 1 & 4), the external surface being the radially outward portion of the cylinder; and the top nut having a diameter that is smaller than a diameter of the cylinder (as shown).

Regarding the preamble statement wherein the plug is “for a backflow assembly”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

Regarding the limitation wherein the top nut tapers outwards on the external surface at the attachment point to the bottom cylinder, the examiner notes that this feature is not clearly described in the applicant’s specification, but appears in the figures (e.g. figs. 2 & 3) to be merely a conventional fillet feature (i.e. a common feature employed in mechanical design to minimize stress concentrations such as sharp corners). 
As best understood by the examiner, such a feature is shown in at least fig. 1 of Hagan (see partial fig. 1, annotated below).

    PNG
    media_image1.png
    240
    358
    media_image1.png
    Greyscale
However, to promote compact prosecution in the event that Hagan is not seen as disclosing such a feature, the following additional teaching is provided. 

    PNG
    media_image2.png
    313
    641
    media_image2.png
    Greyscale
Gonzalez teaches (figs. 1-8) a plug comprising a top nut (“Nut”, below) attached to a bottom cylinder (“Cylinder”), the top nut tapering outwards on the external surface at the attachment point to the bottom cylinder (see “Taper”). 
If Hagan is not already seen as disclosing such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Hagan such that the top nut tapers outwards on the external surface of the attachment point to the bottom cylinder, in view of the teachings of Gonzalez, as the use of a known technique (i.e. forming a top nut to include such an outward taper at the attachment point, as in Gonzalez) to improve a similar device (i.e. the plug of Hagan) in the same way (e.g., improving the durability of the plug by eliminating a potential stress-rising feature, i.e. the sharp corner which would otherwise be present at the attachment point between the top nut and the cylinder). 
Finally, it is noted that applicant’s specification does not appear to set forth any criticality or unexpected result arising from the above taper, and it does not appear to be for any particular stated purpose or to solve any particular problem (i.e., beyond the routine engineering purpose of ordinary fillets, for reducing stress concentrations). 

Regarding claims 2 & 21, the plug of Hagan reads on the additional limitations wherein the external threading (22) does not extend to the top end (“Top End” in annotated fig. 4, below) of the bottom cylinder (as in claim 2), and wherein the cylinder has a bottom end (“Bottom end”, below), the threading not extending to the bottom end of the cylinder (as in claim 21). 

    PNG
    media_image3.png
    508
    923
    media_image3.png
    Greyscale
In particular,  as shown in fig. 4 of Hagan, the threading extends over the majority of the external surface, but includes visible gaps at the top end and the bottom end (“Gaps”, below) such that the threading does not extend to the top end or the bottom end of the cylinder, as claimed. 
Regarding claim 3, the plug of Hagan reads on the additional limitation wherein the threading (22) covers at least one half of the external surface of the cylinder.
Figure 4 of Hagan shows that the external threading covers a majority of the external surface, except for small gaps adjacent the top and bottom ends. Thus, figure 4 of Hagan reasonably discloses that the threading covers at least one half of the surface as claimed. 
Regarding claim 4, the plug of Hagan reads on the additional limitation wherein the top nut has an internal surface that is partially threaded.
In particular, as can be seen in at least fig. 4, the internal surface of the top nut is partially threaded: an internal surface of threaded insert portion (25) providing the threaded portion, and a non-threaded blind bore segment below the insert portion serving as the non-threaded portion. 
Alternatively, the internal surface of the top nut, even without the insert portion (25), may be considered partially threaded, as Hagan discloses that the internal bore segment of the top nut intended to receive the threaded insert portion (25) may itself be threaded (col. 4, lines 4-8: “insert 25 is a threaded brass insert which is secured within a portion of the raised section 24 by external threads on the insert engaging with internal threads on the plug 18”). In this interpretation, the non-threaded blind bore below the insert portion continues to serve as the non-threaded portion. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan (or Hagan in view of Gonzalez) as applied to claim 4 above, and further in view of Blandon (NPL: “Chamfers and Countersinks Halt Burr Formation”, Cutting Tool Engineering Magazine, 2017; see PTO-892 for complete citation). 
Regarding claim 5, as discussed above, Hagan discloses that the internal surface of the top nut is an internally threaded hole. 
Hagan does not explicitly disclose the additional limitation wherein the internal surface of the top nut comprises a top portion that is tapered.
Blandon teaches that “the purpose of chamfering or countersinking an internal threaded hole is typically to avoid creating a raised burr that can prevent a mating part from properly seating…” (para. 1), “A chamfer or countersink may also be specified on a part drawing to help a bolt properly align or start. And adding a chamfer or countersink to a hole that will be tapped will always aid when starting the tap” (para. 2.), “For reasons such as these, the vast majority of threaded holes requires some type of chamfer or countersink. As a result, this is one of the most common machining operations” (para. 3). 
As would be recognized by a person having ordinary skill in the art (and as shown in the figures of Blandon), a “chamfer” or “countersink” is a tapered feature provided at a top / entrance to a threaded bore. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Hagan such that the internal surface of the top nut comprises a top portion that is tapered (i.e. by providing a chamfer or countersink to the internally threaded portion), in view of the teachings of Blandon, to avoid creating a raised burr which could prevent a mating part from seating properly, to help a corresponding threaded fastener / bolt align or start during assembly, and/or to aid in starting of the tap during manufacturing, especially considering that Blandon suggests that “the vast majority of threaded holes require some type of chamfer or countersink”. 

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagan in view of Blandon (or Hagan in view of Gonzalez & Blandon) as applied to claim 5 above, and further in view of Ayling (US 1,436,331). 
Regarding claim 6, Hagan further suggests that the top nut 24 is “shaped to facilitate manual rotation of the plug member” and “facilitates engagement with an appropriate tool to assist in the rotation of the plug member 18 and thus the tightening or loosening of the plug member” (col. 3, lines 52-62). However, Hagan does not explicitly disclose that the top nut is a hexagonal nut (rather, a square nut is shown).
Ayling teaches (figs. 2 & 4) a plug (9) having a top nut (13) attached to a bottom cylinder, and suggests that the top nut may be in the form of “a hexagonal head or projection 13 for wrench engagement” (page 1, lines 47-50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Hagan such that the top nut is a hexagonal nut, in view of the teachings of Ayling, as the simple substitution of one known tool engagement configuration (e.g., the square nut arrangement originally disclosed by Hagan) for another (the hexagonal nut arrangement suggested by Ayling) to obtain predictable results (e.g. to enable the plug to be used with conventional hex head-compatible wrenches/tools rather than more specialized square-compatible wrenches/tools).

Regarding claim 7, the plug of Hagan reads on the additional limitation wherein the external surface of the top nut comprises a top portion that is tapered.

    PNG
    media_image4.png
    362
    605
    media_image4.png
    Greyscale
In particular, the top edge of the top nut, as shown in fig. 4, appears to have a rounded / tapered profile, rather than a “sharp” 90 degree profile, such that the external surface of the top nut may be said to comprise a top portion that is tapered (i.e. compare to the relatively sharp edge at the top end of the cylinder). 
Alternatively, Gonzalez further teaches that the external surface of a top nut may comprise a top portion that is tapered (see “Taper” in annotated figure, below).
If Hagan is not already seen as disclosing such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Hagan such that the external surface of the top nut comprises a top portion that is tapered, in view of the teachings of Gonzalez, as the use of a known technique (i.e. forming a top nut to include such a taper on its external surface, as in Gonzalez) to improve a similar device (i.e. the plug of Hagan) in the same way (e.g., improving the durability of the plug by eliminating a potential stress-rising feature, i.e. the sharp edges which would otherwise be present
    PNG
    media_image5.png
    279
    511
    media_image5.png
    Greyscale
; improving the safety of the plug by eliminating sharp edges which might otherwise cut or injure a user when handling, etc.). 
Finally, it is noted that applicant’s specification does not appear to set forth any criticality or unexpected result arising from the above taper, and it does not appear to be for any particular stated purpose or to solve any particular problem (i.e., beyond the routine engineering purpose of ordinary fillets). 

Claims 19 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hagan (or Hagan in view of Gonzalez) as applied to claim 1 above.
Regarding claims 19 & 20, Hagan explains that “while the diametrical dimension of the pipe section can vary, the preferred embodiment contemplates a size sufficient to mate with a riser 32 of conventional size” (col. 3, lines 10-12), and further suggests that the threaded portion of the plug may be a 4” NPT thread (col. 3, lines 26-28). 
Hagan does not explicitly disclose the additional limitations wherein the outer surface of the bottom cylinder is 2.25" in diameter and the internal cavity of the bottom cylinder is between 1.944" and 2.235" in diameter (claim 19), or wherein a height of the plug is 2.125" (claim 20). 
However, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similarly, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and the claims is only a change in form, proportions, or degree, such a difference is not sufficient to patentably distinguish over the prior art, even though changes of the kind may produce better results that prior inventions. 
In the instant case, the only difference between the cited prior art and the invention of claims 19 & 20 appears to be a recitation of relative dimensions (i.e. a change in form or proportion), and it does not appear that a device having the claimed relative dimensions would perform any differently than the prior art device. 
It is also noted that the applicant’s specification does not appear to set forth any allegation of criticality or unexpected results arising from the use of the claimed dimensions. Rather, in view of at least paragraph 35 of applicant’s specification, these dimensions appear to be merely preferable rather than critical. 
Stated differently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug of Hagan to be of any reasonable size or dimensions as required for a particular application, including such a size wherein the outer surface of the bottom cylinder is 2.25" in diameter, the internal cavity of the bottom cylinder is between 1.944" and 2.235" in diameter, and wherein a height of the plug is 2.125", especially considering that such changes in relative dimensions / form / proportions have generally been held as obvious (as set forth above), and further in view of the fact that such changes do not appear to be critical or otherwise generate any unexpected results. 
As a result, the limitations of claims 19 & 20 are unpatentable over Hagan (or Hagan in view of Gonzalez). 
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered. 
Regarding claim 1, applicant argues “It does not appear that Hagan or Ayling recite this tapered attachment point”. However, Hagan appears to disclose such a feature in at least Fig. 1, as set forth in the grounds of rejection in this action. Nevertheless, to promote compact prosecution in the event that Hagan is not seen as disclosing this newly claimed feature, alternative grounds of rejection in further view of Gonzalez et al. (D 647,182 S) have been provided in this action. 
Applicant’s amendments to the various dependent claims have also necessitated corresponding new or amended grounds of rejection in this action. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution the following references  are noted as being particularly pertinent: 

    PNG
    media_image6.png
    402
    430
    media_image6.png
    Greyscale
Sidelinger (US 675,680) teaches a plug with a top nut (b’) and a cylinder (b), the cylinder comprising external threading which does not extend to a top end or a bottom end of the cylinder. 


    PNG
    media_image7.png
    381
    1220
    media_image7.png
    Greyscale
Ansingh (US 3,283,638) teaches a top nut  (2) having a tapered profile (at 4) at a top portion of its external surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753